Title: From Benjamin Franklin to Castries, 7 September 1782
From: Franklin, Benjamin
To: Castries, Charles-Eugène-Gabriel de La Croix, marquis de


Mr.
a Passy 7. 7bre. 1782.
J’ay l’honneur de transmettre à V. E. la copie d’une lettre que je viens de recevoir de M. de Veimerange au sujet des avaries arrivées à un des Batiments de transports chargés des munitions destinées pour les Etats unis de l’amerique. Je pense qu’il est a propos que Votre Gouvernement ayant eté chargé jusqu’a present de ces sortes d’affaires, continue à les diriger, et je prie en consequence, V. E. de vouloir bien donner à Rochefort les ordres relatifs à ces objets dont les Etats Unis qui sont deja en compte ouvert, doivent supporter la depense.
Je prends aussi la liberté de rappeller à V. E. que faute de Batiments, il reste à Brest une grande quantité de munitions dont les Etats Unis ont un besoin très pressant. Je me flatte que V. E. ne perdra pas cet objet de vuë et qu’elle donnera les ordres necessaires pour les faire embarquer lorsque l’occasion favorable s’en presentera.
Je suis avec beaucoup de respect Mr De V. E. Le très obeissant et très humble serviteur
signé Franklin
